DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not limit because “vehicle” is in both claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-8, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US20060071499A1).
Regarding claim 1, Yoon discloses an assembly (Fig. 3, ¶ 48) for releasably engaging an upper vehicle part (110, 120 of the cab 122; Fig. 3, ¶ 48) with a base vehicle part (100; Fig. 3, ¶ 48) of a vehicle (¶48), said assembly comprising said upper vehicle part, said base vehicle part and a securing assembly (140/170; Figs. 3-4) for ensuring that the upper vehicle part 5is secured to the base vehicle part in an operational state of the vehicle, said securing assembly comprising an inter-connecting member (148; Figs. 3-4, ¶ 51) adapted to extend from the upper vehicle part to the base vehicle part in said operational state, said inter-connecting member having a body portion (147; Fig. 4, ¶ 51) and a projecting portion (180; Fig. 4, ¶ 56) defining an abutment surface (174; Figs. 5-6, ¶ 174), wherein said 10securing assembly further comprises a releasable fixation support (170; Figs. 5-6, ¶ 56) adapted at first end (See labeled Figure A below) to be releasably affixed (172; Figs. 5-6; ¶ 56) to one of the upper vehicle part and the base vehicle part and having a recess (see labeled Figure A below; ¶ 56 referencing a "shaped groove" on 190) with an open end at a second end (see labeled Figure A below), said recess being adapted to accommodate a part of the body portion of the inter- connecting member, wherein another part (166 both sides of fork; Figs. 5-6, and  see labeled Figure A below) of said second end of the 15releasable fixation support is capable of restricting displacement of said inter- connecting member in a direction towards said upper part vehicle by engaging with said abutment surface (Fig. 6, ¶ 60) of said projecting portion in said operational state.
Regarding claim 2, Yoon discloses the assembly according to claim 1, wherein said releasable fixation support is adapted to release from one of the upper vehicle part and the base vehicle part in a non-operational state, thereby permitting the releasable fixation support to disengage from said inter-
Regarding claim 3, Yoon discloses the assembly according to claim 2, wherein said securing assembly comprises a fastening member (148: Figs. 3-6, ¶ 51), said fastening member is configured to releasably affix said first end of the fixation support to one of the upper vehicle part and the base vehicle part.
Regarding claim 4, Yoon discloses the assembly according to claim 3, wherein said releasable fixation support is non- rotational affixed to one of the upper vehicle part and the base vehicle part (Figs. 3-4, ¶ 26, 36).  
Regarding claim 5, Yoon discloses the assembly according to claim 3, wherein said releasable fixation support is affixed to one of the upper vehicle part and the base vehicle part by an elongated fastening member (148; Fig. 3, ¶ 51), such as a screw connection, e.g. a bolt.  
Regarding claim 6, Yoon discloses the assembly according to claim 1, wherein said releasable fixation support resembles a fork plate (190; Fig. 5 and Figure A below, ¶ 56) having opposite arranged end projecting parts (166; Fig. 5 and Figure A below) defining said recess (see Figure A below) there between with the open end at the second end of the fixation support, said recess is adapted to accommodate the part of the body portion of the inter-connecting member, whereby the projecting portion of the inter-connecting member (41, 42) is restrained from passing through an opening (142; Fig. 3, ¶ 51) in the base vehicle part (11; Fig. 3) by said opposite arranged end projecting parts of said fork plate.
Regarding claim 7
Regarding claim 8, Yoon discloses the assembly according to claim 1, wherein, when said releasable fixation support is in said operational state relative the inter-connecting member, said releasable fixation support is arranged in-between the projecting portion of the inter-connecting member and a part of the base vehicle part (see Figs. 5 and 6).  
Regarding claim 10, Yoon discloses the assembly according to claim 1, wherein a base vehicle frame (100; Fig. 3, ¶ 48) comprises a fixation member (Fig. 3, spacer to the right of 164) for preventing a displacement of said releasable fixation support in a direction perpendicular to a length direction of said releasable fixation support.  
Regarding claim 11, Yoon discloses a vehicle rollover protection system (Fig. 3, ¶ 48) comprising an assembly according to claim 1, wherein the upper vehicle part is a vehicle cab (110, 120 of the cab 122; Fig. 3, ¶ 48) and the base vehicle part is a vehicle frame structure (100; Fig. 3, ¶ 48).  
Regarding claim 12, Yoon discloses the vehicle rollover protection system according to claim 11, further comprising a vibration dampening element (130; Fig. 4, ¶s 48-50) arranged on said base vehicle part (100) and configured to suspend movement of the vehicle cab relative the vehicle frame structure, said vibration dampening element being arranged on top of a portion of said releasable fixation support (Fig. 4).  
Regarding claim 13, Yoon discloses a vehicle (¶ 48), comprising an assembly according to claim 1.  For analysis refer to claim 1 above.

    PNG
    media_image1.png
    558
    576
    media_image1.png
    Greyscale

Figure A:  Figure 5 of Yoon (US20060071499A1)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wulff (US20110115196A1) teaches a roll coupling assembly having guide plates with a fork shaped entry to self-align the coupler.
Hayes et al. (US8182024B2) teaches a system for connecting a cab to a machine supporting frame and having a displacement member for preventing displacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612